Dear Mr. Diasselliss:
I am in receipt of your request for an Attorney General's opinion concerning the payment of unused sick leave to a school bus driver who resigns from his employment.  Specifically, you state the following:
    La.R.S. 17:500B(3) provides that upon the retirement of a bus driver, he shall be paid for unused sick leave not to exceed 25 days.  When a bus driver is employed who is over the maximum age to join the retirement system and is in social security status, will the bus driver be prevented from receiving payment for the above mentioned unused sick leave because he does not Aretire  but Aresigns  his employment?
LSA-R.S. 17:500B(3) provides the following:
    Upon the retirement of any school bus operator, or upon his death prior to retirement, his employer shall pay to such school bus operator, or to his heirs or assigns, sick leave which has accrued to such school bus operator, but which remains unused at the time of his retirement or at the time of his death if prior to retirement, not to exceed twenty-five days of such unused sick leave.  Such pay shall be at the rate of pay received by the school bus operator at the time of retirement or death prior to retirement; provided that any parish or city school board may pay such unused sick leave beyond twenty-five days at its discretion.
A school bus operator is included within the definition of an Aemployee as defined in LSA-R.S. 11:1002(13) and provided for in the Louisiana School Employee's Retirement System located in LSA-R.S. 11:1002. LSA-R.S. 11:1002(24) defines Aretirement  to mean Awithdrawal from active service with a retirement allowance granted under the provisions of this chapter.
LSA-R.S. 17:500B(3) requires an employee to pay a school bus operator sick leave which has accrued to the bus operator but remains unused at the time of the bus operator's retirement or at the time of his death if prior to retirement not to exceed twenty-five days of unused sick leave. The legislature does not allow for payment of unused sick leave to a school bus operator in any other situation.
From the facts you have stated, the school bus operator in this case does not have a retirement allowance because he was employed over the maximum age to join the retirement system.  Therefore, in answer to your question, a bus driver that is employed who is over the maximum age to join the retirement system and is in social security status will be prevented from receiving payment for the unused sick leave as provided for in LSA-R.S. 17:500B(3) if he Aresigns  from his employment.
I hope this opinion sufficiently addresses your concerns.  If I can be of further assistance, please let me know
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY:_______________________________ BETH CONRAD ROBINSON ASSISTANT ATTORNEY GENERAL
RPI:BCR:sc
a:\01-177.op